IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRIAN J. STONE AND ELLEN A. STONE,         :   No. 356 MAL 2020
                                           :
                   Petitioners             :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
TODD A. MARTIN AND JASON DUNLAP,           :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.